Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 31, 36, and 45 – 51 are amended. 

Claims 29 – 38 and 44 – 51 are pending. 

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments. 

The rejection of claims 36 and 45 – 51, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 08/18/2021, with respect to the rejection of claims 29, 30, 32 – 38, and 44 – 48, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of claims 29, 30, 32 – 38, and 44 – 48, under 35 U.S.C. 103, has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 39 – 43 and 52 – 56 directed to polar code list decoding based on CRC having variable length non-elected without traverse.  
Accordingly, claims 39 – 43 and 52 – 56 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

As per claim 39: (Canceled)
As per claim 40: (Canceled)
As per claim 41: (Canceled)
As per claim 42: (Canceled)
As per claim 43: (Canceled)

As per claim 52: (Canceled)
As per claim 53: (Canceled)
As per claim 54: (Canceled)
As per claim 55: (Canceled)
As per claim 56: (Canceled)

Allowable Subject Matter
Claims 29 – 38 and 44 – 51 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes an apparatus configured to be employed in a UE (User Equipment) and non-transitory machine readable medium.

The claimed invention, regarding claim 1 as representative, recites features such as: a memory interface; and processing circuitry configured to: determine one or more thresholds for code block segmentation.

The prior art of record (Huawei Tech Co. LTD, EP 2 922 227 (herein Huawei), Yang et al., U.S. Publication 2018/0048440 (herein Yang), and Sandberg et al. U.S. Publication 2020/0235752 (herein Sandberg), as examples of such prior art) do not teach the same. 

Huawei teaches: performing code block segmentation processing on a data block to obtain multiple first processing blocks, wherein a difference between numbers of bits of any two first processing blocks in the multiple first processing blocks is not more than 1 bit; determining multiple second processing blocks according to a padding bit and the multiple first processing blocks, wherein a value of the padding bit is a preset value; 
However, Huawei fails to disclose: determine to perform code block segmentation based on the one or more thresholds and a current payload (K) of an information block and a current code rate (R) for the information block.

Yang teaches: Aspects of the disclosure provide a method of data transmission that includes determining a transmission time interval for transmission of a transport block and setting a segmentation threshold for the transport block to a first threshold or a second threshold that is less than the first threshold based on the determined transmission time interval.  The method includes converting the transport block into one or more outgoing code blocks that each has a size not greater than the determined segmentation threshold and encoding the one or more outgoing code blocks for transmission when communication device is configured to transmit the transport block.  The method also includes receiving one or more incoming code blocks that each has a size not greater than the determined segmentation threshold and reconstructing the transport block from the one or more incoming code blocks when communication device is configured to receive the transport block.


Sandberg teaches: eceiving a plurality of bits for a wireless transmission; determining a maximum code block size for the transmission based on code rate, maximum code word size Nmax, and design parameters of the channel code; segmenting the plurality of bits into one or more code block segments such that no one of the one or more code block segments is larger than the determined maximum code block size; and transmitting the one or more code block segments to a wireless receiver.  In particular embodiments, the design parameters of the channel code limit the maximum code block size to Kmax for any code rate.  The determined maximum code block size may be limited by code rate and Nmax such that the maximum code block size does not exceed code rate times Nmax.
However, Sandberg fails to disclose: determine to perform code block segmentation based on the one or more thresholds and a current payload (K) of an information block and a current code rate (R) for the information block.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claims 29 – 38 and 44 – 51 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Daniel F. McMahon/Primary Examiner, Art Unit 2111